In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-21-00146-CV

IN THE INTEREST OF M.W., A CHILD             §    On Appeal from the 325th District Court

                                             §    of Tarrant County (325-683388-20)

                                             §    August 19, 2021

                                             §    Memorandum Opinion by Justice Walker

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was no reversible error in the trial court’s order of termination. It is ordered that the

trial court’s order of termination is affirmed.

                                        SECOND DISTRICT COURT OF APPEALS



                                        By /s/ Brian Walker
                                           Justice Brian Walker